         Case 1:18-cv-11871-MKV Document 50 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
 ACCUPROBE, INC. and JAN M. ARNETT,                                        DOC #:
                                                                           DATE FILED: 7/8/2020
                           Plaintiffs,

                       -against-                                 1:18-cv-11871 (MKV)

                                                                        ORDER
 EARTH SEARCH SCIENCES, INC., GENERAL
 SYNFUELS INTERNATIONAL, INC., and
 LARRY VANCE,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       For the reasons discussed on the record at the July 8, 2020 status conference, Plaintiffs’
motion for a default judgment is DENIED. The Clerk respectfully is requested to close the
motion at ECF #34.
       The Parties further are ordered, as discussed during the status conference, to confer and
submit a letter by filing on ECF and by email to VyskocilNYSDChambers@nysd.uscourts.gov
discussing whether the Parties request to be referred to court-supervised mediation or for a
settlement conference with a Magistrate Judge. The letter must be filed and sent by email on
or before July 15, 2020 at 4:00PM.


SO ORDERED.
                                                     _________________________________
Date: July 8, 2020                                         MARY KAY VYSKOCIL
      New York, NY                                         United States District Judge
